Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed September 9, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claim is noted if that is correct there is nothing to update if it is incorrect the sooner that is pointed out the better for everyone.)  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 11/06/2021, is attached to the instant Office action.
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, these claims are held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101. In light of the recent Supreme Court decision in Bilski v. Kappos, 561 U.S. ___ (2010), the Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos provides factors to consider in determining whether a claim is directed to an abstract idea and is therefore not patent-eligible under 35 U.S.C. 101. Factors weighing toward eligibility include:
Recitation of a machine or transformation (either express or inherent).
The claim is directed toward applying a law of nature.
The claim is more than a mere statement of concept. 

Factors weighing against eligibility include:
No recitation of a machine or transformation (either express or inherent).
Insufficient recitation of a machine or transformation.
The claim is not directed to an application of a law of nature. 
The claim is a mere statement of a general concept. 

An example of a method claim that would not qualify as a statutory process would be a claim that recited purely mental steps. Thus, to qualify as a § 101 statutory process, the claim could positively recite the other statutory class (the thing or product) to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. Furthermore, the use of a particular machine or transformation of a particular article must involve more than insignificant extra-solution activity. 
In light of the factors in the Supreme Court decision, Applicant’s method steps do not meet the requirements of 35 U.S.C. 101.  The “user interface” could be just software there is not a something it being used with.  (The reason claims 8-20 do not have the same rejection is “graphical interface on a computing device” since a “computing device” is being interpreted as hardware such as a cell phone by the examiner.
1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.

Step 1
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-20). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites the abstract idea of: 
A method for providing healthcare claims submission and tracking thereof for an individual comprising the steps of:
providing a user interface, wherein the user interface is configured to offer a graphical engagement of the method for providing healthcare claims submission;
registering a multitude of individual users, wherein the individual users utilize the user interface to register with an operator of the method for providing healthcare claims submission; 
collecting information from the multitude of individual users, wherein the information includes personal demographic information, banking account information and primary insurance provider information; 
monitoring the banking account information of the multitude of individuals for purchase of a medical service, wherein the operator of the method for providing healthcare claims submission monitors the banking account information of the multitude of individuals; 
notifying the primary insurance provider of one of the multitude of individuals that a medical service has been purchased, wherein a claim for the purchase is submitted; 
confirming submission of the notification to the primary insurance provider, wherein the operator provides confirmation to an individual that a claim has been submitted to the primary insurance provider; 
checking for publication of an explanation of benefits, wherein the operator of the method for providing healthcare claims submission will check for an explanation of benefits; 
notifying the multitude of individuals of expense limits, wherein the operator of the method for providing healthcare claims submission notifies individuals if an expense limit is being approached; and 
providing claim amount relevant for income tax filing, wherein the operator will provide the multitude of individuals with data regarding any amount of a medical service that is relevant for tax filing.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices (insurance) and/or commercial interactions (e.g., here, notifying parties to a transaction including the insurance company about events that are resulting claims.). Claim 1 primarily recites steps for receiving and tracking data for the purpose of submitting claims to an insurance provider. This process is for facilitating the commercial transaction of an insurance claim therefore it can be both insurance and a commercial transaction. 

Step 2A, Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
Besides reciting the abstract idea, the limitations of claim 1 also recite what might be generic computer components (e.g. a user interface). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
Many of the limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite registering, collecting information, monitoring the bank account information, notifying the primary insurance, confirming submission of the notification to the primary insurance provider, checking for publication of an explanation of benefits, notifying, providing claim amount relevant for income tax filing.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than or a mere data gathering or a mere response to mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept). 
Here, the possible computer components, such as: a user interface do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The computer components are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 20). 
Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.  

Additional Independent Claims
Independent claims 8 and 15 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

Claim 8 recites the abstract idea of:
A method for providing healthcare claims submission and tracking thereof for multitude of individuals wherein the method comprises the steps of:
providing a user interface, wherein the user interface is a graphical interface on a computing device being configured to provide operation of the method for providing healthcare claims submission; 
registering a multitude of individual users, wherein the multitude of individual users utilize the user interface to register with an operator of the method for providing healthcare claims submission; 
collecting information from the multitude of individual users, wherein the information includes personal demographic information, banking account information, identities of medical service providers routinely utilized by the multitude of individuals and primary insurance provider information; 
receiving a medical service from a medical practitioner, wherein at least one of the multitude of individuals receives a medical service; 
rendering payment for the medical service, wherein the at least one of the multitude of individuals renders payment to the medical practitioner; 
monitoring the banking account information of the multitude of individuals for purchase of a medical service, wherein the operator of the method for providing healthcare claims submission monitors the banking account information of the multitude of individuals; 
notifying the primary insurance provider of one of the multitude of individuals that a medical service has been purchased, wherein a claim for the purchase is submitted; 
confirming submission of the notification to the primary insurance provider, wherein the operator provides confirmation to an individual that a claim has been submitted to the primary insurance provider; 
checking for publication of an explanation of benefits, wherein the operator of the method for providing healthcare claims submission will check for an explanation of benefits; 
providing the explanation of benefits to the individual; 
submitting an additional claim to a secondary insurance provider, to include an explanation of benefits and a receipt for service(s) rendered and wherein the operator of the method for providing healthcare claims submission submits a claim if a balance remains for the medical service subsequent submission to the primary insurance provider; and 
providing claim amount relevant for income tax filing, wherein the operator will provide the multitude of individuals with data regarding any amount of a medical service that is relevant for tax filing. 
Similarly, as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices (insurance) and/or commercial interactions (e.g., here, notifying parties to a transaction including the insurance company about events that are resulting claims and rendering payment are all part of a commercial interaction/insurance interaction). Claim 8 primarily recites steps for receiving and tracking data for the purpose of submitting claims to an insurance provider. This process is for facilitating the commercial transaction of an insurance claim therefore it can be both insurance and a commercial transaction.
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 8 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
Besides reciting the abstract idea, the limitations of claim 1 also recite what might be generic computer components (e.g. a user interface). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
Many of the limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite registering, collecting information, monitoring the bank account information, notifying the primary insurance provider, confirming submission of the notification to the primary insurance provider, checking for publication of an explanation of benefits, providing the explanation of benefits to the individual; notifying, providing claim amount relevant for income tax filing.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than or a mere data gathering or a mere response to mere data gathering, which is insignificant extra-solution activity..  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).

Under the 2019 PEG step 2B analysis, the additional elements of claim 8 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
Here, the computer components, such as: a user interface is a graphical interface on computing device do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The computer components are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 20). 
Thus, claim 8 does not recite any additional elements that amount to “significantly more” than the abstract idea.  

Claim 15 recites the abstract idea of:
A method for providing healthcare claims submission and tracking thereof for multitude of individuals wherein the method comprises the steps of: 
providing a user interface, wherein the user interface is a graphical interface on a computing device being configured to provide operation of the method for providing healthcare claims submission; 
registering a multitude of individual users, wherein the multitude of individual users utilize the user interface to register with an operator of the method for providing healthcare claims submission; 
collecting information from the multitude of individual users, wherein the information includes personal demographic information, banking account information, identities of medical service providers routinely utilized by the multitude of individuals and primary insurance provider information; 
receiving a medical service from a medical practitioner, wherein at least one of the multitude of individuals receives a medical service; 
rendering payment for the medical service, wherein the at least one of the multitude of individuals renders payment to the medical practitioner; 
monitoring the banking account information of the multitude of individuals for purchase of a medical service, wherein the operator of the method for providing healthcare claims submission monitors the banking account information of the multitude of individuals; 
tracking a geo-location of the multitude of individuals, wherein the geo-location of the multitude of individuals is tracked and recorded by the operator of the method for providing healthcare claims submissions; 
referencing the geo-locations of the individuals with a database of geo-locations of medical service providers; 
identifying that an individual was present at a geo-location of a medical service provider and no record of payment to the medical service provider exists in the banking account information; 
notifying the primary insurance provider of one of the multitude of individuals that a medical service has been purchased, wherein a claim for the purchase is submitted; 
confirming submission of the notification to the primary insurance provider, wherein the operator provides confirmation to an individual that a claim has been submitted to the primary insurance provider; 
checking for publication of an explanation of benefits, wherein the operator of the method for providing healthcare claims submission will check for an explanation of benefits; 
providing the explanation of benefits to the individual; 
submitting an additional claim to a secondary insurance provider, wherein the operator of the method for providing healthcare claims submission submits a claim if a balance remains for the medical service subsequent submission to the primary insurance provider; and 
providing claim amount relevant for income tax filing, wherein the operator will provide the multitude of individuals with data regarding any amount of a medical service that is relevant for tax filing. 
Similarly, as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices (insurance) and/or commercial interactions (e.g., here, notifying parties to a transaction including the insurance company about events that are resulting claims.). Claim 15 primarily recites steps for receiving and tracking data for the purpose of submitting claims to an insurance provider. This process is for facilitating the commercial transaction of an insurance claim therefore it can be both insurance and a commercial transaction.
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 15 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
Besides reciting the abstract idea, the limitations of claim 15 also recite what might be generic computer components (e.g. a user interface is a graphical interface on a computing device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these computer components are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
Many of the limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite registering, collecting information, monitoring the bank account information, tracking a geo-location of the multitude of individuals, referencing the geo-locations of the multitude of individuals, identifying that an individual was present at a geo-location, notifying the primary insurance provider, confirming submission of the notification to the primary insurance provider, checking for publication of an explanation of benefits, providing the explanation of benefits to the individual; notifying, providing claim amount relevant for income tax filing.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere data gathering or a mere response to mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).

Under the 2019 PEG step 2B analysis, the additional elements of claim 8 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
Here, the computer components, such as: a user interface is a graphical interface on computing device do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the computer components as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The computer components are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 20). 
Thus, claim 15 does not recite any additional elements that amount to “significantly more” than the abstract idea.  

Dependent Claims
Dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
Claims 2-5, 7, 9-12, 14, 16, 17 and 19-20 simply refine the abstract idea because they recite a process step that falls under the category of organizing human activity, namely a fundamental economic practice and/or a commercial interaction, as described above regarding claims 1, 8, and 15. Tracking a geo-location of the individuals is merely a necessary data analysis step for using the tracking data for healthcare submissions.  As is cross referencing those geo-locations with the locations of medical service providers.  Notifying secondary insurance provider of a potential claim as well.  Monitoring for an explanation of benefits is part of the insurance transaction.  Tracking a balance of available benefits is part of the transaction.  Notifying of expense limits is also part of the transaction.  Confirming if a medical practitioner was visited in response to payment not being identified is a mere response to data gathering.  Tracking unpaid balances is part of the transaction and the tax data is mere data gathering.  Providing the information to companies including alternate plans would actually be marketing which is also part of commercial interactions that would be abstract.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere data gathering or a mere response to mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)). 
Claims 6, 13, and 18 are another abstract idea “suggesting plan coverage changes … based on historical purchased medical services” recited in claims 6, 13, and 18.  Is an judgement that could be made in the human mind.  Especially given how broadly it is claimed.
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). Therefore, claims 2-10 and 12-20 do not overcome the requirements set forth under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frens et al. (U.S. Patent 10,64,921 B1) in view of Watanabe et al. (USPG 2014/0006,061 A1) and Lyle et al. (U.S. Patent 11,367,104 B1).   
	As per claim 1 Frens teaches:
	A method for providing healthcare claims submission and tracking thereof for an individual comprising the steps of: 
providing a user interface, wherein the user interface is configured to offer a graphical engagement of the method for providing healthcare claims submission; (see at least Frens abstract)
confirming submission of the notification to the primary insurance provider, wherein the operator provides confirmation to an individual that a claim has been submitted to the primary insurance provider; (see at least Frens column 4 lines 12-13 Figure 6 “Confirm Payment Amount”) 
checking for publication of an explanation of benefits, wherein the operator of the method for providing healthcare claims submission will check for an explanation of benefits; (see at least Frens column 2 lines 39-column 3 line 1)
notifying the multitude of individuals of expense limits, wherein the operator of the method for providing healthcare claims submission notifies individuals if an expense limit is being approached; (see at least Frens column 3 lines 30-52  Comparing average costs to what is being experienced and the risk of exceeding a limit if overpaying.) 
While Frens is not explicit about registering users and collecting information for such enrollment.  Watanabe teaches the ability to collect information via the web. (see at least Watanabe paragraphs 142-143 “Sign up-companies can sign their company up to start utilizing AR system via the web as well as administer the following [0143] Add/remove users”) and the ability to collect information via the web can be used for collecting any information therefore it would have been obvious to a person of ordinary skill in the art of signing up people to insurance plans at the time of the invention to use the web to gather the information to sign up users.  While Watanabe can be used for collecting any information it is not explicit about collecting financial data but Lyle teaches including financial data such as users bank/financial institution data and users purchase data by tracking users receipts getting that data from a bank is just using another source for the same data being collected.  Sharing monitored data with health care providers can certainly include heath services which can then be turned into a claim request.  The transaction tracking for tax purposes would include for medical services.  (Lyle abstract, column 7 lines 59-column 8 line 5  The profile module includes all the proposed data.  Lyle column 2 lines 30-32  Monitored health data could certainly include medical services data.  see at least Lyle column 13 lines 39-52 Figure 25 Includes tracking purchases for tax purposes which would certainly include medical expenses.)  Therefore it would have been obvious to a person of ordinary skill in the art of transaction tracking such as for health insurance to include financial data since it would be solving a known problem in a known way with an expectation of success.
As per claim 2 Frens teaches:  
The method for providing healthcare claims submissions as recited in claim 1, and further including the step of tracking a geo-location of the multitude of individuals, wherein the geo-location of the multitude of individuals is tracked and recorded by the operator of the method for providing healthcare claims submissions.  (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
As per claim 3 Frens teaches: 
The method for providing healthcare claims submissions as recited in claim 2, and further including the step of cross referencing the geo-locations of the individuals with a database of medical service providers.  (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
As per claim 4 while Frens is not explicit about notifying secondary insurance providers Watanabe (see at least Watanabe paragraph 13) does teach the use of secondary insurers therefore it would have been obvious to a person of ordinary skill in the art of insurance at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 5 Frens teaches: 
The method for providing healthcare claims submissions as recited in claim 4, and further including the step of monitoring for an explanation of benefits from the secondary insurance provider.  (see at least Frens column 2 lines 39-column 3 line 1)
As per claims 6, 13, 18, and 20 while Frens is not explicit about suggesting coverage changes Lyle teaches suggesting better quality goods based on purchase history see at least Lyle column 10 lines 33-44  Suggesting better quality goods or services would include health plans.) that could certainly include health plans and a different health plan is a coverage change.  Therefore it would have been obvious to person of ordinary skill in the art shopping since it was solving a known problem in a known way with an expectation of success.
As per claims 7 and 19 while Ferns is not explicit about tracking a balance of available benefits Watanabe teaches tracking and communicating of a balance to interested parties (see at least Watanabe paragraph 184) applying it to a balance of available benefits would be obvious for improved budgeting.
As per claim 8 Frens teaches: 
A method for providing healthcare claims submission and tracking thereof for multitude of individuals wherein the method comprises the steps of: 
providing a user interface, wherein the user interface is a graphical interface on a computing device being configured to provide operation of the method for providing healthcare claims submission; (see at least Frens abstract)
receiving a medical service from a medical practitioner, wherein at least one of the multitude of individuals receives a medical service; rendering payment for the medical service, wherein the at least one of the multitude of individuals renders payment to the medical practitioner; (see at least Ferns column 3 lines 6-29)
confirming submission of the notification to the primary insurance provider, wherein the operator provides confirmation to an individual that a claim has been submitted to the primary insurance provider; (see at least Frens column 4 lines 12-13 Figure 6 “Confirm Payment Amount”)
checking for publication of an explanation of benefits, wherein the operator of the method for providing healthcare claims submission will check for an explanation of benefits; (see at least Frens column 2 lines 39-column 3 line 1)
providing the explanation of benefits to the individual; (see at least Frens column 2 lines 39-column 3 line 1)
While Frens is not explicit about registering users and collecting information for such enrollment or notifying secondary insurance providers.  Watanabe teaches the ability to collect information via the web and does teach the use of secondary insurers. (see at least Watanabe paragraphs 142-143 “Sign up-companies can sign their company up to start utilizing AR system via the web as well as administer the following [0143] Add/remove users”  Watanabe paragraph 13 secondary insurers) and the ability to collect information via the web can be used for collecting any information therefore it would have been obvious to a person of ordinary skill in the art of signing up people to insurance plans at the time of the invention to use the web to gather the information to sign up users.  While Watanabe can be used for collecting any information it is not explicit about collecting financial data but Lyle teaches including financial data such as users bank/financial institution data and users purchase data by tracking users receipts getting that data from a bank is just using another source for the same data being collected.  Sharing monitored data with health care providers can certainly include heath services which can then be turned into a claim request.  The transaction tracking for tax purposes would include for medical services.  (Lyle abstract, column 7 lines 59-column 8 line 5  The profile module includes all the proposed data.  Lyle column 2 lines 30-32  Monitored health data could certainly include medical services data.  see at least Lyle column 13 lines 39-52 Figure 25 Includes tracking purchases for tax purposes which would certainly include medical expenses.)  Therefore it would have been obvious to a person of ordinary skill in the art of transaction tracking such as for health insurance to include financial data since it would be solving a known problem in a known way with an expectation of success.
As per claim 9 Frens teaches:
The method for providing healthcare claims submission and tracking thereof as recited in claim 8, and further including the step of notifying the multitude of individuals of expense limits, wherein the operator of the method for providing healthcare claims submission notifies individuals if an expense limit is being approached.  (see at least Frens column 3 lines 30-52  Comparing average costs to what is being experienced and the risk of exceeding a limit if overpaying.) 
As per claim 10 Frens teaches: 
The method for providing healthcare claims submission and tracking thereof as recited in claim 9, and further including the step of tracking a geo-location of the multitude of individuals, wherein the geo-location of the multitude of individuals is tracked and recorded by the operator of the method for providing healthcare claims submissions.  (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
As per claim 11 Frens teaches: 
The method for providing healthcare claims submission and tracking thereof as recited in claim 10, and further including the step of cross referencing the geo-locations of the individuals with a database of medical service providers.  (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.) 
As per claim 12 Frens teaches: 
The method for providing healthcare claims submission and tracking thereof as recited in claim 11, and further including the step of contacting the multitude of individuals to confirm if a medical practitioner was visited and a service rendered upon failure to identify payment in the banking account information.  (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
As per claims 14 and 17 while Frens is not explicit tracking medical expenses for income tax purposes Lyle had such a teaching.  The transaction tracking for tax purposes would include for medical services.  (Lyle abstract, column 7 lines 59-column 8 line 5  The profile module includes all the proposed data.  Lyle column 2 lines 30-32  Monitored health data could certainly include medical services data.  see at least Lyle column 13 lines 39-52 Figure 25 Includes tracking purchases for tax purposes which would certainly include medical expenses.)  Therefore it would have been obvious to a person of ordinary skill in the art of transaction tracking such as medical expenses for tax purposes since it would be solving a known problem in a known way with an expectation of success.
As per claim 15 Frens teaches: 
A method for providing healthcare claims submission and tracking thereof for multitude of individuals wherein the method comprises the steps of: 
providing a user interface, wherein the user interface is a graphical interface on a computing device being configured to provide operation of the method for providing healthcare claims submission; (see at least Frens abstract)
receiving a medical service from a medical practitioner, wherein at least one of the multitude of individuals receives a medical service; rendering payment for the medical service, wherein the at least one of the multitude of individuals renders payment to the medical practitioner; (see at least Ferns column 3 lines 6-29)
tracking a geo-location of the multitude of individuals, wherein the geo-location of the multitude of individuals is tracked and recorded by the operator of the method for providing healthcare claims submissions; (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
referencing the geo-locations of the individuals with a database of geo-locations of medical service providers; (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
identifying that an individual was present at a geo-location of a medical service provider and no record of payment to the medical service provider exists in the banking account information; (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)
confirming submission of the notification to the primary insurance provider, wherein the operator provides confirmation to an individual that a claim has been submitted to the primary insurance provider; (see at least Frens column 4 lines 12-13 Figure 6 “Confirm Payment Amount”)
checking for publication of an explanation of benefits, wherein the operator of the method for providing healthcare claims submission will check for an explanation of benefits; (see at least Frens column 2 lines 39-column 3 line 1)
providing the explanation of benefits to the individual; (see at least Frens column 2 lines 39-column 3 line 1)
While Frens is not explicit about registering users and collecting information for such enrollment or notifying secondary insurance providers.  Watanabe teaches the ability to collect information via the web and does teach the use of secondary insurers. (see at least Watanabe paragraphs 142-143 “Sign up-companies can sign their company up to start utilizing AR system via the web as well as administer the following [0143] Add/remove users”  Watanabe paragraph 13 secondary insurers) and the ability to collect information via the web can be used for collecting any information therefore it would have been obvious to a person of ordinary skill in the art of signing up people to insurance plans at the time of the invention to use the web to gather the information to sign up users.  While Watanabe can be used for collecting any information it is not explicit about collecting financial data but Lyle teaches including financial data such as users bank/financial institution data and users purchase data by tracking users receipts getting that data from a bank is just using another source for the same data being collected.  Sharing monitored data with health care providers can certainly include heath services which can then be turned into a claim request.  The transaction tracking for tax purposes would include for medical services.  (Lyle abstract, column 7 lines 59-column 8 line 5  The profile module includes all the proposed data.  Lyle column 2 lines 30-32  Monitored health data could certainly include medical services data.  see at least Lyle column 13 lines 39-52 Figure 25 Includes tracking purchases for tax purposes which would certainly include medical expenses.)  Therefore it would have been obvious to a person of ordinary skill in the art of transaction tracking such as for health insurance to include financial data since it would be solving a known problem in a known way with an expectation of success.
As per claim 16 Frens teaches:
The method for providing healthcare claims submission and tracking thereof as recited in claim 15, and further including the step of contacting the multitude of individuals to confirm if a medical practitioner was visited and a service rendered upon failure to identify payment in the banking account information. (see at least Frens column 5 lines 48-63  The geo-fence time is monitoring the geo-location data for this.)

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696